DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2022 has been entered.

Examiner Notes
Claim 14 depends from withdrawn claim 11 and is directed towards a nonelected process producing a multilayer film.  As a result, claim 14 is constructively withdrawn from consideration and therefore the proper status modified for claim 14 is “withdrawn”. Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al., US 2015/0336362 (“Robert”) in view of Kishine, US 2001/0014384 (“Kishine”)(both references previously cited).
Regarding claims 1-4, 8, and 15, Robert discloses a multilayer packaging film comprising a layer D and an outer layer E which are bonded to a pressure sensitive adhesive (PSA) layer A [abstract, 0001, 0030-0035, 0127]. The PSA layer A of the film of Robert has a thickness of 7 to 50 µm [0024] which reads on the thickness of the adhesive layer A recited in claims 1 and 15 and renders obvious the thickness range recited in claim 8. The PSA layer A of the film of Robert is formed from a PSA composition having an MFI at 190 °C and 2.16 kg of from 2 to 100 g/10mins [0080] which reads on the MFI limitation recited in claims 1 and 15. The layer E is a cleavable layer which may be formed from a polyethylene resin [00101, 0106, 0107] which reads on the claimed B. Layer D reads on claimed layer C.  
Robert is silent regarding the polyethylene resin of the cleavable layer E comprising a non-ionic surfactant.  
Kishine discloses a multilayer packaging film comprising an outer layer formed from a polyolefin-based resin composition [abstract, 0009-0024, 0051-0069].  The polyolefin-based resin composition comprises from 0.5 to 10wt% of an anti-fogging agent which may be, inter alia, sorbitan monostearate [0019, 0061].
Robert and Kishine are both directed towards multilayer packaging films comprising an outer layer formed from a polyolefin-based material. In light of the teachings of Kishine it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the film of Robert by incorporating from 0.5 to 10wt% of sorbitan monostearate into the composition of the cleavable layer E with the expectation of providing the film and packaging made therefrom with an anti-fogging character.  The sorbitan monostearate in the composition of the cleavable layer E of the film of modified Robert would have read on the non-ionic surfactant T recited in claims 1-4 and 15.  The range of amounts of sorbitan monostearate in the cleavable layer E would have overlapped, and therefore rendered obvious, the range of amounts recited in claims 1 and 15 (see MPEP 2144.05).
Regarding claim 5, since Robert does not teach or suggest that the cleavable layer E of the disclosed film is required to comprise any additional components and since Kishine teaches an amount of sorbitan monostearate ranging from 0.5 to 10wt%, modified Robert reasonably teaches a cleavable layer E comprising from 90 to 99.5 wt% of polyethylene which meets the limitations of claim 5.
Regarding claim 6, the cleavable layer E of the film of modified Robert which corresponds to the claimed layer B would have comprised sorbitan monostearate and a polyethylene resin which corresponds to the claimed composition t.  
Regarding claim 7, Roberts teaches that PSA layer A is formed from a composition comprising about 40 to 70 wt% of a composition a1 and 30 to about 60 wt% of a tackifying resin [claim 1].  The composition a1 comprises 30 to 90 wt% of a diblock copolymer which may be, inter alia, SIB and 10 to 70 wt% of a triblock copolymer which may be, inter alia, SEBS [claim 1].
Regarding claim 9, Robert teaches incorporating binding layers (i.e. tie layers) between the adhesive layer and the layers D and E [abstract, 0080-0082, 0127].
Regarding claim 13, Robert teaches forming a reclosable package from the film [claim 15].
Regarding claim 16, the sorbitan stearate taught by Kishine reads on the claimed sorbitan ester.
Regarding claim 17, Robert teaches that the layers D and E may be formed from polyethylene (i.e. and thermoplastic polyolefinic material) [0106, 0107]. Robert does not teach or suggest that the layers D and E are required to comprise any additional components.  As such, Robert reasonably teaches a multilayer film wherein layers D and E comprise polyethylene in amounts which read on or render obvious the claimed range of amounts of polyolefinic material.
Regarding claims 18 and 19, as is described above for claims 1 and 15, modified Robert teaches a multilayer packaging film which reads on or renders obvious the claimed film in terms of the layer arrangement, adhesive layer properties, the adhesive layer thickness, the amount of non-ionic surfactant and the species of non-ionic surfactant.  Additionally, Robert teaches that the layers D and E may be formed from polyethylene (i.e. and thermoplastic polyolefinic material) [0106, 0107]. Robert does not teach or suggest that the layers D and E are required to comprise any additional components.  As such, modified Robert reasonably teaches a multilayer film wherein layers D and E comprise polyethylene in amounts which read on or render obvious the range of amounts of polyolefinic material recited in claim 18.  Additionally, the sorbitan stearate taught by Kishine reads on the sorbitan monoester recited in claim 19.

Claims 1-6, 8, 9, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Engelaere, US 6,511,723 (“Engelaere”)(previously cited) in view of Kishine.
Regarding claims 1-4, 8, and 15, Engelaere discloses a multilayer packaging film comprising a polyethylene complexable layer (2) and a polyethylene welding (i.e. heat-sealable) layer (4) which are linked to one another via a central PSA layer (3) (abstract, col. 1 lines 20-25, col. 1 line 55-col. 2 line 35, col. 3 lines 10-17, Fig. 1).  The complexable layer, PSA layer, and welding layer correspond to the claimed complexable layer (C), adhesive layer (A), and hot-sealable and splittable layer (B), respectively.  
Engelaere teaches an embodiment in which the composition of the central PSA layer has a melt index (i.e. melt flow index or MFI) at 190 °C/2.16kg of 5.3 g/10mins (col. 6 lines 33-34) which meets the requirements of the claimed adhesive layer.  Additionally, Engelaere teaches that the film may have a total thickness of between 20 and 200 µm and that the central PSA layer may comprise 30% or more of the thickness of the film (col. 3 line 63-col. 4 line 4).  As such, the central PSA layer of the disclosed film may have a thickness of 6 µm or greater which encompasses, and therefore renders obvious, the adhesive layer thickness ranges recited in claims 1, 8, and 15 (see MPEP 2144.05). 
Regarding the welding layer, Engelaere teaches that the layer is generally a polyolefin which reads on the thermoplastic material P recited in claims 1 and 15. Since essentially any film layer is capable of being split, the welding layer of the film disclosed by Engelaere is reasonably interpreted as being a splittable layer as claimed.
Engelaere is silent regarding the polyolefin of the welding layer comprising a non-ionic surfactant.  
Kishine discloses a multilayer packaging film comprising an outer layer formed from a polyolefin-based resin composition [abstract, 0009-0024, 0051-0069].  The polyolefin-based resin composition comprises from 0.5 to 10wt% of an anti-fogging agent which may be, inter alia, sorbitan monostearate [0019, 0061].
Engelaere and Kishine are both directed towards multilayer packaging films comprising an outer layer formed from a polyolefin-based material. In light of the teachings of Kishine it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the film of Engelaere by incorporating from 0.5 to 10wt% of sorbitan monostearate into the composition of the welding layer with the expectation of providing the film and packaging made therefrom with an anti-fogging character.  The sorbitan monostearate in the composition of the welding layer of the film of modified Engelaere would have reads on the non-ionic surfactant T recited in claims 1-4 and 15.  The range of amounts of sorbitan monostearate in the welding layer would have overlapped, and therefore rendered obvious, the range of amounts recited in claims 1 and 15.
Regarding claim 5, since the Engelaere does not teach or suggest that the welding layer of the disclosed film is required to comprise any additional components and since Kishine teaches an amount of sorbitan monostearate ranging from 0.5 to 10wt%, modified Engelaere reasonably teaches a welding layer comprising from 90 to 99.5 wt% of polyethylene which meets the limitations of claim 5.
Regarding claim 6, the welding layer of the film of modified Engelaere which corresponds to the claimed layer B would have comprised sorbitan monostearate and a polyethylene resin which corresponds to the claimed composition t.  
Regarding claim 9, Engelaere teaches incorporating binding layers (i.e. tie layers) between the adhesive layer and the complexable layer and/or welding layer (col. 7 lines 1-5).
Regarding claim 13, Engelaere teaches forming resealable (i.e. reclosable) packaging from the film (abstract).
Regarding claim 16, the sorbitan stearate taught by Kishine reads on the claimed sorbitan ester.
Regarding claim 17, Engelaere teaches that the complexable layer (2) and a welding (i.e. heat-sealable) layer (4) are formed from polyethylene (col. 1 lines 24-25).  
Engelaere does not teach or suggest that the layers (2) and (4) are required to comprise any additional components.  As such, modified Engelaere reasonably teaches a multilayer film wherein layers (2) and (4) comprise polyethylene in amounts which read on or render obvious the claimed range of amounts of polyolefinic material.
Regarding claims 18 and 19, as is described above for claims 1 and 15, modified Engelaere teaches a multilayer packaging film which reads on or renders obvious the claimed film in terms of the layer arrangement, adhesive layer properties, the adhesive layer thickness, that amount of non-ionic surfactant and the species of non-ionic surfactant.  Additionally, Engelaere teaches that the layers (2) and (4) may be formed from polyethylene (i.e. and thermoplastic polyolefinic material) [0106, 0107]. Engelaere does not teach or suggest that the layers (2) and (4) are required to comprise any additional components.  As such, modified Engelaere reasonably teaches a multilayer film wherein layers (2) and (4) comprise polyethylene in amounts which read on or render obvious the range of amounts of polyolefinic material recited in claim 18.  Additionally, the sorbitan stearate taught by Kishine reads on the sorbitan monoester recited in claim 19.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Engelaere in view of Kishine as applied to claim 1 above, and further in view of Robert et al., US 2013/0233911 (“Robert”)(previously cited).
Regarding claim 7, as is described above, Engelaere as modified with Kishine teaches a film which meets all the limitations of claim 1.  Modified Engelaere is silent regarding the central PSA layer being formed from a composition comprising styrene block copolymers.
Robert discloses a PSA composition which is useful in making resealable packaging [abstract, 0001, 0015]. The PSA composition makes for packaging having a reduced force of first opening while maintaining the same level of quality of the subsequent resealing [0015-0019]. The PSA composition has an MFI of from 0.01 to 100 g/10mins and comprises from 40 to 70wt% of a mixture of styrene block copolymers and from 30 to 60 wt% of one or more tackifying resins [0021-0025]. The mixture of styrene block copolymer comprises from 60 to 90 wt% of a diblock copolymer of styrene/isoprene (SI) type and from 10 to 40 wt% of a styrene/isoprene/styrene (SIS) triblock copolymer [0022-0024]. 
Modified Engelaere and Robert are both directed towards resealable packaging comprising a pressure sensitive adhesive.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the central PSA layer of the film of modified Engelaere from the PSA composition taught by Robert with the expectation of forming a film having a reduced force of first opening while maintaining the same level of quality of the subsequent resealing. The composition of the central PSA layer would rendered obvious the claimed adhesive layer A.

Response to Arguments
Applicant's arguments filed 19 August 2022 have been fully considered but they are not persuasive. 
On pages 7-10 of the remarks Applicant notes that the mechanism by which the multilayer packaging film disclosed by Robert is intended to be opened is different from that of the multilayer packaging film disclosed by Kishine. Applicant goes on to assert that because of the difference in the way the two packaging films are intended to be opened Robert and Kishine are nonanalgous art and therefore one of ordinary skill in the art would not have looked to combine the teachings of the two references.  The Examiner contends that while Applicant asserts that the disclosure of Robert and Kishine are not directed towards the same field of endeavor, this assertion is predicated on an unduly narrow interpretation of what the same field of endeavor is.  It is the Examiner’s position that despite the differences in how the films disclosed by Robert and Kishine are intended to be opened, both references are directed towards multilayer packaging films and therefore are directed towards the same field of endeavor. It is noted that Applicant has not provided any objective evidence which suggests the existence of a field of endeavor which is exclusive to packaging films which are resealable.  Additionally, Applicant has not provided any objective evidence that demonstrates or suggests that the teachings of an additive component (such as an antifogging agent) from a film which is not necessarily resealable would not reasonably recommend itself to a resealable film. For these reasons Applicant’s argument is not found persuasive.
On page 11 of the remarks Applicant asserts that transparency of the film disclosed by Kishine would be understood as not relevant to the present reclosable packaging as the pressure sensitive adhesive imparts cloudiness to the layers and therefore the film could not be fully transparent as in Kishine.  However, Applicant has not provided any objective evidence which demonstrates that the films of Robert or Engelaere are necessarily opaque such that no benefit would be derived from the layers of the disclosed film comprising an anti-fog agent.  It is noted that arguments of counsel cannot take the place of factually supported evidence in the record (see MPEP 2145 I).  For this reason, Applicant’s argument is not found persuasive.
On page 11 of the remarks Applicant asserts that without an indication of how altering the layers of the film of Robert would affect their adhesion to the pressure sensitive adhesive (PSA), one of ordinary skill in the art would not have reasonable expectation of success when modifying the film of Robert with the teachings of Kishine.  However, the Examiner notes that the antifogging additive taught by Kishine may be present in the cleavable layer E in amounts as low as 0.5 wt%.  Given such low amounts, one of ordinary skill in the art would expect that there would be little if any change in the adhesion between the PSA and layer E.  Additionally, it is noted that Robert teaches that the layer E may be made from a wide variety of materials [0106-0118] which suggests that the nature/composition of layer E is not particularly critical in order for the film to be operable.  As such, in the absence of objective evidence which suggests or demonstrates that at the time the instant invention was effectively filed one of ordinary skill in the art would have expected the modification of the film of Robert with the teaching of Kishine to render the film unsuitable for its intended purpose, Applicant’s argument does not rebut the prima facie case of obviousness established by the Examiner.
On pages 11-13 of the remarks and pages 1-4 of the declaration of Christophe Robert and Romain Puchois Applicant characterizes the data presented in their specification as demonstrating that the incorporation of a non-ionic surfactant in one of the claimed layers B and C of the multilayer film significantly improves the quality of the reclosing properties.  Applicant asserts that this result is unexpected.  As an initial point, the instantly pending grounds of rejection is not predicated on the asserted improvement in reclosing properties being insignificant, rather it is predicated on the scope of the claims not being commensurate with the scope of the data provided.
The Examiner notes that regarding an assertion of an unexpected result MPEP 716.02(d) establishes that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. When analyzing the scope of the evidence relied upon by Applicant in support of the assertion of an unexpected result it is noted that Applicant has presented data generated from a limited number of reference and working examples (i.e. examples according to the invention) wherein the layer B of the working examples comprises either 0.5 wt% or 1.0 wt% of a singles species of sorbitan ester.  It is also noted that the working examples presented by Applicant each utilize the same three layer film arrangement and the same pressure sensitive adhesive composition. 
Turning to the scope of the instantly pending claims, it is noted that claim 1 encompasses any film arrangement, including embodiments in which the layers B and C are not in direct contact with the adhesive layer A.  In fact, instantly pending claim 9 actually recites the presence of intervening layers between the adhesive layer A and layers B and C.  Newly introduced independent claims 15 and 18 both also encompass films wherein layers B and C are not in direct contact with adhesive layer A. Applicant has not addressed this concern.
Additionally, the scope of claim 1 also encompasses layers B and/or C that are composed of any composition so long as it/they also comprise(s) the claimed amounts of the claimed nonionic surfactant. Furthermore, the non-ionic surfactant may be selected from a vast number of possible genera and/or species.  Moreover, the range of amounts of nonionic surfactant recited in claim 1 is significantly broader than the amounts relied upon in the two working examples described by Applicant. Applicant has not addressed these concerns. 
Turning to newly introduced independent claim 15, it is noted that the claim does not specify the composition of the pressure sensitive adhesive or the composition of thermoplastic material P.  Additionally, the range of species of non-ionic surfactant encompassed by the claimed surfactant T is significantly broader than the single species of non-ionic surfactant utilized in Applicant’s working examples. Moreover, the range of amounts of non-ionic surfactant T recited in claim 15 is significantly broader than that used in the example compositions from which Applicant’s supporting data was generated.  
Regarding, newly added independent claim 18 it is noted that the claim fails to specify the composition of the pressure sensitive adhesive and the range of species of non-ionic surfactant encompassed by the claimed surfactant T is significantly broader than the single species of non-ionic surfactant utilized in Applicant’s working examples. Additionally, while claim 18 recites that the thermoplastic material P is polyolefinic material, it is noted that there is a vast assortment of materials which may be considered polyolefin. Applicant has not provided any objective evidence that all “polyolefinic material” would necessarily respond in the same and to the same degree as the LLDPE used to produce layers B and C of Applicant’s working and comparative examples.  For these reasons, the data relied upon by Applicant in support of the assertion of an unexpected result cannot be reasonably be relied upon to objectively demonstrate that the asserted unexpected result would necessarily be observed across the entire scope of claims 1, 15, and 18. As such Applicant’s argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782